Exhibit 2.1 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the office of ROSS MILLER Ross Miller Secretary of State State of Nevada Document Number 20100840166-28 Filing Date and Time 11/08/2010 3:10 PM Entity Number E0735542005-1 Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger (Pursuant to NRS 92A) 1. Name and jurisdiction of organization of each constituent entity (NRS 92A.200): [] If there are more than four merging entities, check box and attach an 8 1/2” x 11” blank sheet containing the required information for each additional entity from article one. Raphel Industries Ltd. Name of merging entity: Nevada Corporation Jurisdiction Entity Type Sino American Oil Company Name of merging entity: Nevada Corporation Jurisdiction Entity Type And, Raphel Industries Ltd. Name of surviving entity: Nevada Corporation Jurisdiction Entity Type * Corporation, non-profit corporation, limited partnership, limited liability company or business trust. Filing Fee:$350.00 This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 1 Revised 10-25-10 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2. Forwarding address where copies of process may be sent by the Secretary of State of Nevada (if a foreign entity is the survivor in the merger – NRS 92A.190): Attn: c/o: 3. Choose one: [] The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). [ x ] The undersigned declares that a plan of merger has been adopted by the parent domestic entity (NRS 92A.180). 4. Owner’s approval (NRS 92A.200) (options a, b or c must be used, as applicable, for each entity): []If there are more than four merging entities, check box and attach an 8 1/2” x 11” blank sheet containing the required information for each additional entity fromfrom the appropriate section of article four. (a) Owner’s approval was not required from: Raphel Industries Ltd. Name of merging entity, if applicable And, or; Raphel Industries Ltd. Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 2 Revised: 10-25-10 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 3 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of: Sino American Oil Company Name of merging entity, if applicable And, or; Name of surviving entity, if applicable * Unless otherwise provided in the certificate of trust or governing instruments of a business trust, a merger must be approved by all the trustees and beneficial owners of each business trust that is a constituent entity in the merger. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 3 Revised: 10-25-10 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 4 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160): The plan of merger has been approved by the directors of the corporation end by each public officer or other personal whose approval of the plan of merger is required by the articles of incorporation of the domestic corporation. Name of merging entity, if applicable And, or; Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 4 Revised 10-25-2010 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 5. Amendments, if any, to the articles or certificate of the surviving entity.Provide articles number, if available.(NRS 92A.200): Article I:The name of the corporation is Sino American Oil Company 6. Location of Plan of Merger (check a or b): [] (a) The entire plan of merger is attached; [ x ] (b) The entire plan of merger is on file at the registered office of the surviving corporation, limited-liability company or business trust, or at the records office address if a limited partnership; or other place of business of the surviving entity (NRS 92A200). 7. Effective date (optional): *Amended and restated articles may be attached as an exhibit or integrated into the articles of merger.Please entitle them “Restated” or “Amended and Restated” accordingly.The form to accompany restated articlesprescribed by the secretary of state must accompany the amended and/or restated articles.Pursuant to NRX 92A.180 (merger of subsidiary into parent – Nevada parent owning 90% or more of subsidiary), the articles of merger may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entity may be changed. ** A merger takes effectupon filing the articles of merger or upon a later date as specified in the articles, which must not be more than 90 days after the articles are filed (NRS 92A240). This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 5 Revised: 10-25-10 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 8. Signatures – Must be signed by:An officer of each Nevada corporation; All general partners of each Nevada limited partnership; All general partners of each Nevada limited-liability limited partnership; A manager of each Nevada limited-liability company with managers or one member if there are no managers; A trustee of each Nevada business trust (NRS 92A.230) * [] If there are more than four merging entities, check box and attach an 8 a/2” x 11” blank sheet containing the required information for each additional entity from article eight. Raphael Industies Ltd. Name of merging entity RON HUGHESPresident11-08-2010 Ron Hughes Signature Sino American Oil Company Name of merging entity RON HUGHESPresident11-08-2010 Ron Hughes Signature And: Rapheal Industries Ltd. Name of surviving entity RON HUGHESPresident11-08-2010 Ron Hughes Signature * The articles of merger must be signed by each foreign constituent entity in the manner provided by the law governing it (NRS 92A.230).Additional signature blocks may be added to the page or as an attachment, as needed. IMPORANT:Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 6 Revised: 10-25-10
